[Cite as Magda v. Ohio Elections Comm., 2016-Ohio-5043.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

Kathy Magda et al.,                               :

                Plaintiffs-Appellants,            :
                                                                    No. 14AP-929
v.                                                :             (C.P.C. No. 12CV-13674)

Ohio Elections Commission et al.,                 :           (REGULAR CALENDAR)

                Defendants-Appellees.             :


                                             D E C I S I O N

                                       Rendered on July 21, 2016


                On brief: The Law Firm of Curt C. Hartman, and Curt C.
                Hartman; Finney Law Firm, LLC, and Christopher P. Finney, for
                appellants. Argued: Christopher P. Finney.

                On brief: Michael DeWine, Attorney General, Tiffany Carwile,
                and Sarah E. Pierce, for appellee Ohio Elections Commission.
                Argued: Tiffany Carwile.

                    APPEAL from the Franklin County Court of Common Pleas

BRUNNER, J.
        {¶ 1} This decision is a review of an administrative appeal pursuant to R.C. 119
affirming     the   decision     of    the    defendant-appellee,   Ohio   Elections      Commission
("Commission"), and the trial court's granting of summary judgment in favor of the
Commission on a contemporaneously filed declaratory judgment action, both brought by
plaintiffs-appellants, Kathy Magda ("Magda") and the Committee to Elect Kathy Magda (all
collectively known as "appellants"). For the reasons that follow, we overrule appellants' third
assignment of error and thereafter consider appellants' first and second assignments of error,
sustaining them and remanding this matter for entry of judgment consistent with this
decision.
                                                                                            2
No. 14AP-929
I. FACTUAL AND PROCEDURAL BACKGROUND
       {¶ 2} To support a bid for election to the office of Ashtabula County treasurer,
appellants published a campaign flyer and newspaper advertisement with a graphic stating
"Kathy Magda" and "Ashtabula County Treasurer" directly beneath it. L. George Distel, a
former Ashtabula county commissioner and Ohio state representative, filed a complaint with
the Commission, alleging that appellants had violated R.C. 3517.21(B)(1) by implying that
Magda currently held the office of Ashtabula County treasurer.            After a hearing, the
Commission found a violation of the statute but no cause to refer the matter for prosecution.
Appellants filed an administrative appeal to the Franklin County Court of Common Pleas
pursuant to R.C. 119, and in the same action filed a complaint for declaratory judgment, and
pursuant to 42 U.S.C. 1983, claimed that the statute used to prosecute them, R.C.
3517.21(B)(1), is unconstitutional. Appellants sought a permanent injunction against the
State of Ohio's enforcement of the statute.
       {¶ 3} The trial court consolidated appellants' action with a separate administrative
appeal filed by a candidate for state senate, Teresa Scarmack, and her campaign committee,
of a similar Commission violation order. The trial court reversed the Commission's Scarmack
decision, but it affirmed the Commission's Magda decision and denied on cross-motions for
summary judgment appellants' claims for declaratory judgment relief that R.C. 3517.21(B) is
an impermissible content-based restriction on free speech that does not withstand strict
scrutiny, and entered judgment in favor of the Commission.
       {¶ 4} The statute in question, applied and considered in both the administrative
appeal and declaratory judgment, is R.C. 3517.21(B)(1), which provides:

              (B) No person, during the course of any campaign for nomination
              or election to public office or office of a political party, by means
              of campaign materials, including sample ballots, an
              advertisement on radio or television or in a newspaper or
              periodical, a public speech, press release, or otherwise, shall
              knowingly and with intent to affect the outcome of such campaign
              do any of the following:

              (1) Use the title of an office not currently held by a candidate in a
              manner that implies that the candidate does currently hold that
              office or use the term "re-elect" when the candidate has never
              been elected at a primary, general, or special election to the office
              for which he or she is a candidate.
                                                                                             3
No. 14AP-929
       {¶ 5} From the outset, appellants have maintained that any implication or suggestion
in the campaign flyer and newspaper advertisement that Magda was the current Ashtabula
County treasurer was inadvertent and unintentional, and there was no evidence of any design
or purpose to mislead. The trial court affirmed the Commission's finding of a violation of
R.C. 3517.21(B)(1) on the authority of Ohio Democratic Party v. Ohio Elections Comm., 10th
Dist. No. 07AP-876, 2008-Ohio-4256 ("ODP"), which concerned an advertisement
containing photographs of candidates seeking office, with each candidate's name and the title
of the office under each photograph. In ODP, we affirmed the Commission's violation order
and held that the text and appearance of the advertisement "would communicate to a
reasonable reader that the * * * candidates currently held the offices of which they were
seeking." Id. at ¶ 30. In fact, in that case, none of them currently held the office.
       {¶ 6} In ODP, the Commission had dismissed the individual candidates named as
respondents in the administrative complaint, and the violation applied only to the remaining
respondent, the state party chairman. We resolved that the Commission had clear and
convincing evidence that the chairman knowingly, and with intent to affect the outcome of a
political campaign, had used in campaign material, titles of offices not currently held, in a
manner that implied incumbency. Id. at ¶ 33. The chairman was expressly identified on the
flyer as the sender, and nothing in the record suggested that he did not authorize and approve
its distribution. There was no dispute that he knew that none of the candidates currently held
the offices they were seeking. We further decided that, since R.C. 3517.21(B)(1) "does not
apply to circumstances only involving negligence or even recklessness," and a violation must
be proved by clear and convincing evidence, the statute was not unconstitutionally overbroad.
Id. at ¶ 20.
       {¶ 7} In the matter under review, the trial court found that a reasonable reader would
interpret the campaign flyer and advertisement to imply that Magda was the Ashtabula
County treasurer, and the trial court considered this misstatement to have been a more
apparent violation of R.C. 3517.21(B)(1) than the arguably misleading advertisement in ODP.
The trial court also rejected appellants' challenge to the statute and declined to find the
applied provisions of R.C. 3517.21(B)(1) to be an invalid restriction of speech under the First
                                                                                                                  4
No. 14AP-929
and Fourteenth Amendments to the United States Constitution1 and Article I, Section 11 of
the Ohio Constitution.2 Since the time of oral argument on appeal to this Court, the United
States Court of Appeals for the Sixth Circuit decided the matter of Susan B. Anthony List v.
Driehaus, 814 F.3d 466 (6th Cir.2016) (hereinafter "(2016) Susan B. Anthony List"), holding
that "Ohio's political false-statements laws are content-based restrictions targeting core
political speech that are not narrowly tailored to serve the state's admittedly compelling
interest in conducting fair elections." In (2016) Susan B. Anthony List, the Sixth Circuit
Court of Appeals ruled R.C. 3517.21(B)(9) and (10) unconstitutional concerning the voting
records of candidates and false statements in campaigns generally.3                           (2016) Susan B.


1 " 'Congress shall make no law * * * abridging the freedom of speech.' The Fourteenth Amendment of the

United States Constitution makes the freedom of speech provision of the First Amendment applicable to the
states." ODP at ¶ 11, citing Ladue v. Gilleo, 512 U.S. 43, 45 (1994), fn. 1.

2 "Every citizen may freely speak, write, and publish his sentiments on all subjects, being responsible for the
abuse of the right; and no law shall be passed to restrain or abridge the liberty of speech." Article I, Section 11,
Ohio Constitution. "[T]he free speech guarantees accorded by the Ohio Constitution are no broader than the
First Amendment, and that the First Amendment is the proper basis for interpretation of Section 11, Article I of
the Ohio Constitution." Eastwood Mall, Inc. v. Slanco, 68 Ohio St.3d 221, 222 (1994).

3   R.C. 3517.21(B)(9) and (10) provide:
                  (B) No person, during the course of any campaign for nomination or election to
                  public office or office of a political party, by means of campaign materials,
                  including sample ballots, an advertisement on radio or television or in a
                  newspaper or periodical, a public speech, press release, or otherwise, shall
                  knowingly and with intent to affect the outcome of such campaign do any of the
                  following:

                  ***
                  (9) Make a false statement concerning the voting record of a candidate or
                  public official;

                  (10) Post, publish, circulate, distribute, or otherwise disseminate a false
                  statement concerning a candidate, either knowing the same to be false or
                  with reckless disregard of whether it was false or not, if the statement is
                  designed to promote the election, nomination, or defeat of the candidate.

                  As used in this section, "voting record" means the recorded "yes" or "no" vote
                  on a bill, ordinance, resolution, motion, amendment, or confirmation.
R.C. 3517.21(B)(10) is a "catchall" division appearing in R.C. 3517.21(B) after enumerated, specific examples of
false statements in that section, such as using the title of an office not held (R.C. 3517.21(B)(1)); making a false
statement concerning a candidate's credentials (R.C. 3517.21(B)(2) and (3)); making a false statement
concerning a criminal indictment or conviction of a candidate or public official, including an Ohio Elections
Commission finding concerning a candidate and without disclosing the outcome of proceedings (R.C.
3517.21(B)(4) and (5)); making a false statement concerning a candidate's or official's mental health condition
and/or treatment (R.C. 3517.21(B)(6)); making a false statement concerning a candidate's military discipline
and/or discharge (R.C. 3517.21(B)(7)); falsely identifying the source of a statement, issuing statements in the
                                                                                                             5
No. 14AP-929
Anthony List at 476. The Sixth Circuit agreed that the state's interest in election integrity is
compelling, but it held that its "political false-statement laws" are not "narrowly tailored in
their (1) timing, (2) lack of a screening process for frivolous complaints, (3) application to
non-material statements, (4) application to commercial intermediaries, and (5) over-
inclusiveness and under-inclusiveness." Id. at 474.
II. ASSIGNMENTS OF ERROR
        {¶ 8} Appellants argue the following assignments of error:

                [1.] The trial court erred in granting summary judgment in favor
                of the Appellees so as to find that the Appellees satisfied their
                evidentiary burden of actually satisfying the "well-nigh
                insurmountable obstacle" of strict scrutiny so as to establish that
                R.C. 3517.21(B)(1) satisfies the requirements of the First
                Amendment.

                [2.] The trial court erred in denying summary judgment in favor
                of Appellants when the Appellees failed to meet their evidentiary
                burden of actually satisfying the "well-nigh insurmountable
                obstacle" of strict scrutiny so as to establish that R.C.
                3517.21(B)(1) satisfies the requirements of the First Amendment.

                [3.] The trial court erred in affirming the decision of the Ohio
                Elections Commission finding, by clear and convincing evidence,
                a violation of R.C. §3517.21(B)(1).

III. STANDARD OF REVIEW
        {¶ 9} As we stated in ODP:

                Pursuant to R.C. 119.12, when a common pleas court reviews an
                order of an administrative agency, it must consider the entire
                record to determine whether the agency's order is supported by
                reliable, probative, and substantial evidence and is in accordance
                with law. Univ. of Cincinnati v. Conrad (1980), 63 Ohio St.2d
                108, 110-111, 407 N.E.2d 1265; see, also, Andrews v. Bd. of
                Liquor Control (1955), 164 Ohio St. 275, 280, 131 N.E.2d 390.
                Generally, an appellate court determines whether the trial court
                abused its discretion in review of the agency order. Lorain City
                Bd. of Edn. v. State Emp. Relations Bd. (1988), 40 Ohio St.3d
                257, 260-261, 533 N.E.2d 264. However, on questions of law, the
                review of the court of appeals is plenary. Univ. Hosp., Univ. of
                Cincinnati College of Medicine v. State Emp. Relations Bd.


name of another person without authorization or falsely stating endorsements of or opposition to a candidate by
a person or publication (R.C. 3517.21(B)(8)).
                                                                                              6
No. 14AP-929
              (1992), 63 Ohio St.3d 339, 587 N.E.2d 835, paragraph one of the
              syllabus.

              In cases involving the First Amendment, as in the case at bar, "an
              appellate court has an obligation to 'make an independent
              examination of the whole record' in order to make sure that 'the
              judgment does not constitute a forbidden intrusion on the field of
              free expression.' " Bose Corp. v. Consumers Union of United
              States, Inc. (1984), 466 U.S. 485, 499, 104 S.Ct. 1949, 80 L. Ed.
              2d 502, quoting New York Times Co. v. Sullivan (1964), 376 U.S.
              254, 284-286, 84 S.Ct. 710, 11 L. Ed. 2d 686; see, also, The Team
              Working for You v. Ohio Elections Comm. (2001), 142 Ohio
              App.3d 114, 119, 754 N.E.2d 273, citing Bose Corp.

(Emphasis added.) Id. at ¶ 9-10.
       {¶ 10} Thus, we review the trial court's decision pursuant to R.C. 119 for abuse of
discretion, but we review de novo its decision to uphold R.C. 3517.21(B)(1) against appellants'
First Amendment challenge. In other words, "[i]t is incumbent on the trial court to examine
the evidence. Such is not the charge of the appellate court. The appellate court is to
determine only if the trial court has abused its discretion. * * * Absent an abuse of discretion
on the part of the trial court, a court of appeals must affirm the trial court's judgment."
Lorain City Bd. of Edn. v. State Emp. Relations Bd., 40 Ohio St.3d 257, 261 (1988). As we
stated in Yohannes Parkwood, Inc. v. Ohio Liquor Control Comm., 10th Dist. No. 13AP–974,
2014-Ohio-2736, ¶ 10:

              The appellate court reviews factual issues to determine whether
              the court of common pleas abused its discretion in determining
              that the administrative action either was or was not supported by
              reliable, probative and substantial evidence. Alternative
              Residences, Two, Inc. v. Ohio Dept. of Job and Family Servs.,
              10th Dist. No. 04AP-306, 2004-Ohio-6444, ¶ 17. See also
              Blakemore v. Blakemore, 5 Ohio St.3d 217, 219, 5 Ohio B. 481,
              450 N.E.2d 1140 (1983) (" 'abuse of discretion' connotes more
              than an error of law or judgment; it implies that the court's
              attitude is unreasonable, arbitrary or unconscionable."). Absent
              an abuse of discretion, a court of appeals may not substitute its
              judgment for that of an administrative agency or the common
              pleas court. Pons [v. Ohio State Med. Bd., 66 Ohio St. 3d 619] at
              621. An appellate court, however, has plenary review of purely
              legal questions. Big Bob's, Inc. v. Ohio Liquor Control Comm.,
              151 Ohio App.3d 498, 2003-Ohio-418, ¶ 15, 784 N.E.2d 753 (10th
              Dist.).
                                                                                            7
No. 14AP-929
       {¶ 11} Additionally, the standard of review through the lens of summary judgment
calls for a de novo review of issues decided by the trial court on summary judgment.
"Appellate review of summary judgment motions is de novo." Hershey v. Eldeman, 187 Ohio
App.3d 400, 2010-Ohio-1992, ¶ 11 (10th Dist.). This includes the review of cross-motions for
summary judgment. Watley v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 07AP-902,
2008-Ohio-3691, ¶ 24. On motions for summary judgment the appellate court "conducts an
independent review, without deference to the trial court's determination." Smallwood v.
MCL, Inc., 10th Dist. No. 14AP-664, 2015-Ohio-1235, ¶ 6. Here, as well, our review of issues
of law is plenary. Calo v. Ohio Real Estate Comm., 10th Dist. No. 10AP-595, 2011-Ohio-2413,
¶ 11, citing Univ. Hosp., Univ. of Cincinnati College of Medicine v. State Emp. Relations Bd.,
63 Ohio St.3d 339, 343 (1992). As such, we examine on review whether it was appropriate for
the trial court to rule as it did on the cross-motions for summary judgment before it.

              Civ.R. 56(C) provides that summary judgment may be granted
              when the moving party demonstrates that: (1) there is no genuine
              issue of material fact; (2) the moving party is entitled to judgment
              as a matter of law; and (3) reasonable minds can come to but one
              conclusion and that conclusion is adverse to the party against
              whom the motion for summary judgment is made.

Watley at ¶ 22.
IV. DISCUSSION OF LAW
   A. Third Assignment of Error—Appeal from Finding of Violation of R.C.
      3517.21(B)(1)
       {¶ 12} We first address appellants' third assignment of error respecting the trial
court's decision affirming the Commission's order finding a violation of R.C. 3517.21(B)(1).
In short, we examine whether the trial court abused its discretion in holding that the
Commission's decision finding appellants to have violated R.C. 3517.21(B)(1), aside from
constitutional challenges, was based on reliable, substantial, and probative evidence. Lorain
City Bd. of Edn.
       {¶ 13} Appellants maintain in their appeal from the Commission's finding of violation
of R.C. 3517.21(B)(1), that their publication of the flyer and newspaper advertisement without
the words "for" or "elect" was inadvertent and unintentional. They argue that they did not try
to deceive anyone to believe that Magda was the current Ashtabula County treasurer, and
they sought to excuse the error as a mistake by political novices. Neither the candidate nor
                                                                                               8
No. 14AP-929
her husband, Steve Magda (who prepared the campaign material in question), was a
politician with the position and experience of the respondent in ODP. The trial court here
affirmed the Commission's order based on its findings that Magda knew she was not the
current county treasurer and that Steve Magda knowingly engaged in conduct prohibited by
the statute, regardless of whether he knew he was violating the law.
       {¶ 14} To satisfy the knowledge element of the statute, there had to be clear and
convincing evidence that appellants used the title of "Ashtabula County Treasurer" knowingly
to imply that Magda currently held the office. ODP at ¶ 15, citing R.C. 3517.155(D)(1). The
trial court found the evidence before the Commission sufficient to support a finding of a
violation of R.C. 3517.21(B)(1). "Clear and convincing evidence is that measure or degree of
proof which is more than a mere 'preponderance of the evidence,' but not to the extent of
such certainty as is required 'beyond a reasonable doubt' in criminal cases, and which will
produce in the mind of the trier of fact a firm belief or conviction as to the facts sought to be
established." ODP at ¶ 15, quoting Cross v. Ledford, 161 Ohio St. 469 (1954), paragraph three
of the syllabus.
       {¶ 15} Comparatively, in the consolidated Scarmack matter, the trial court in its
administrative appellate review relied on commissioners' statements to the effect that
Scarmack's situation was unfortunate: she did not mean to violate the statute, and may not
have recognized what she was doing. The problematic Facebook post in the Scarmack
campaign was worded in this way: "Thanks in advance for your support as we all work to put
Senator Teresa Scarmack into the statehouse." Scarmack v. Ohio Elections Comm., Franklin
C.P. No. 12CVF-13753 (May 22, 2015) (herein after the "Scarmack Decision"). The trial court
decided in reversing the Commission's decision in that case that an objective and reasonable
reader would understand that Scarmack wanted to be put into the statehouse since she was
not yet there, and, therefore, there was no clear and convincing evidence that Scarmack had
used the title in a manner implying she already held the office. The trial court also accepted
Scarmack's testimony that she never intended the Facebook post to be construed as implying
that she was a senator. This, along with individual commissioners' comments, sufficed for
the trial court to negate the Commission's finding that Scarmack knowingly implied she was
an incumbent, in violation of R.C. 3517.21(B)(1).
                                                                                              9
No. 14AP-929
        {¶ 16} By contrast, the trial court did not give the same credit to Steve Magda's
testimony, however uncontroverted, that identification of his wife with "Ashtabula County
Treasurer" without the words "for" or "elect" in the flyer and advertisement, was an
inadvertent oversight.   The Magda advertisements listed the candidate's name with the
phrase, "Ashtabula County Treasurer," directly beneath it. Magda has never held the office of
Ashtabula County treasurer.
        {¶ 17} There was no mitigating language, such as "put her in office" as there was in
Scarmack's situation ("put Senator Teresa Scarmack into the statehouse").            Scarmack
Decision at 11. Additionally, the medium used for communication in Scarmack's case was a
single Facebook post, as opposed to printed and purposefully disseminated hard copy
campaign materials in appellants' case. The trial court did not abuse its discretion in finding
that Magda and her campaign used the title of the office she did not currently hold in a
manner that implies that she did currently hold the office. The evidence was clear and
convincing that Magda and her campaign knew that she did not hold the office.              The
determination whether the statement is a false assertion of fact is made from the perspective
of the reasonable reader and not from that of the publisher of the statement. McKimm v.
Ohio Elections Comm., 89 Ohio St.3d 139, 144 (2000).
        {¶ 18} The trial court did not abuse its discretion in finding that the Commission had
before it reliable, substantial, and probative evidence from which to conclude under the
statutory scheme, that by advertising Magda as the Ashtabula County treasurer, appellants
had acted knowingly and with intent to affect the outcome of the campaign. Based on our
review of the facts, we do not find any error of law or judgment in the decision to affirm the
Commission's violation order. Nor do we find that the decision of the trial court was so
unreasonable, arbitrary, or unconscionable as to constitute an abuse of discretion. The third
assignment of error is overruled. Having found appellants violated R.C. 3517.21(B)(1), we
proceed with an analysis of appellants' arguments that the statute is unconstitutional on its
face.
   B. First and Second Assignments of Error—Constitutionality of R.C.
      3517.21(B)(1)
        {¶ 19} Appellants argue their first and second assignments of error together, and we
similarly address them together.     In the parties' cross-motions for summary judgment,
appellants attacked the constitutionality of R.C. 3517.21(B)(1) on its face. "A facial challenge
                                                                                             10
No. 14AP-929
to a statute is the most difficult to bring successfully because the challenger must establish
that there exists no set of circumstances under which the statute would be valid. * * * The fact
that a statute might operate unconstitutionally under some plausible set of circumstances is
insufficient to render it wholly invalid." Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-
5334, ¶ 37, citing United States v. Salerno, 481 U.S. 739, 745 (1987). "[S]tatutes carry a
strong presumption of constitutionality. * * * The party challenging the statutes bears the
burden of proving that the legislation is unconstitutional beyond a reasonable doubt."
Harrold at ¶ 36.
       1. Strict Scrutiny of Content-Based Government Regulation of Political
          Speech
       {¶ 20} The Sixth Circuit Court of Appeals in its recent (2016) Susan B. Anthony List
opinion held that R.C. 3517.21(B) is subject to strict scrutiny:

              [O]n their face, Ohio's political false-statements laws target
              speech at the core of First Amendment protections—political
              speech. * * * Ohio's laws reach not only defamatory and
              fraudulent remarks, but all false speech regarding a political
              candidate, even that which may not be material, negative,
              defamatory, or libelous. Compare Ohio Rev. Code § 3517.21(B)(9)
              (prohibiting false statements about a candidate's voting record),
              with § 3517.21(B)(10) (a catchall provision, prohibiting, in
              general, "a false statement concerning a candidate.").
              Accordingly, strict scrutiny is appropriate.

              ***

              The Supreme Court's 2015 decision in Reed v. Town of Gilbert,
              135 S. Ct. 2218, 192 L. Ed. 2d 236, sought to clarify the level of
              review due to certain speech prohibitions. That test focused on
              whether a law was content-based at all, rather than the type of
              content the law targeted. The Reed Court held that strict scrutiny
              is the appropriate level of review when a law governs any
              "specific subject matter . . . even if it does not discriminate
              among viewpoints within that subject matter." Id. at 2230
              (citing Consol. Edison Co. of N.Y. v. Public Serv. Comm'n of N.Y.,
              447 U.S. 530, 537, 100 S. Ct. 2326, 65 L. Ed. 2d 319 (1980)).
              Content-based laws "are presumptively unconstitutional and may
              be justified only if the government proves that they are narrowly
              tailored to serve compelling state interests." Reed, 135 S. Ct. at
              2226. Ohio's political false-statements laws only govern speech
              about political candidates during an election. Thus, they are
                                                                                                                 11
No. 14AP-929
                 content-based restrictions focused on a specific subject matter
                 and are subject to strict scrutiny.

                 ***

                 Laws subject to strict scrutiny are presumptively unconstitutional
                 and can only survive if they (1) serve a compelling state interest
                 and (2) are narrowly tailored to achieve that interest. Id.;
                 McIntyre, 514 U.S. at 346-47. " '[I]t is the rare case in which a
                 speech restriction withstands strict scrutiny.' " Reed, 135 S. Ct. at
                 2236 (Kagan, J., concurring in the judgment) (citation and
                 alterations omitted).

(Emphasis added.) (2016) Susan B. Anthony List at 473. Based on the reasoning in (2016)
Susan B. Anthony List we find that R.C. 3517.21(B)(1) governs specific content or subject
matter, that being false statements of whether or not the candidate holds the office he or she
is seeking. Accordingly, we hold R.C. 3517.21(B)(1) to be a content-based restriction on the
exercise of pure political speech; it is, therefore, presumptively invalid and subject to strict
scrutiny.4 (2016) Susan B. Anthony List. See also R.A.V. v. St. Paul, 505 U.S. 377, 382
(1992); Chambers v. Stengel, 256 F.3d 397, 401 (6th Cir.2001).
        {¶ 21} In our decision in ODP, we recognized the particular importance of First
Amendment protection in political campaigns:

                 Political speech is " 'at the core of our First Amendment
                 freedoms.' " Republican Party v. White (2002), 536 U.S. 765,
                 774, 122 S.Ct. 2528, 153 L. Ed. 2d 694, quoting Republican Party
                 of Minn. v. Kelly (C.A.8, 2001), 247 F.3d 854, 861. " 'Discussion
                 of public issues and debate on the qualifications of candidates are
                 integral to the operation of the system of government established
                 by our Constitution. The First Amendment affords the broadest
                 protection to such political expression in order 'to assure [the]
                 unfettered interchange of ideas for the bringing about of political
                 and social changes desired by the people.' " McIntyre v. Ohio
                 Elections Comm. (1995), 514 U.S. 334, 346, 115 S.Ct. 1511, 131 L.
                 Ed. 2d 426, quoting Buckley v. Valeo (1976), 424 U.S. 1, 14-15, 96
                 S.Ct. 612, 632, 46 L. Ed. 2d 659. Hence, the First Amendment has



4  While (2016) Susan B. Anthony List focuses on two types of content-based restrictions on speech—that is,
when a law governs a specific subject matter, and when a law discriminates among viewpoints within that
subject matter, the Sixth Circuit Court of Appeals in its decision did not specifically label R.C. 3517.21(B)(9) and
(10) as being one or another type of content-based restriction. Therefore, we decline to do so concerning R.C.
3517.21(B)(1). It is sufficient to simply state that the statute on its face is content based, presumptively
unconstitutional and subject to strict scrutiny.
                                                                                                     12
No. 14AP-929
                  " 'its fullest and most urgent application' " in campaigns for
                  political office. McIntyre, at 347, quoting Buckley, at 14-15.

Id. at ¶ 12. In doing so, we framed our decision within the holding in Pestrak v. Ohio
Elections Comm., 926 F.2d 573, 577 (6th Cir.1991) that knowing false speech merits no
constitutional protection. Pestrak at 577. The Sixth Circuit Court of Appeals opinion in
(2016) Susan B. Anthony List has now held that the "fundamental premise" of Pestrak is
undermined by the United States Supreme Court's holding in United States v. Alvarez, _ U.S.
_, 132 S.Ct. 2537 (2012), that the government cannot "selectively regulate false statements on
certain topics." In (2016) Susan B. Anthony List, the Sixth Circuit reasoned that, "giving
governments this power could lead to unwanted consequences and abuses." Citing Alvarez at
2547-48 (plurality opinion); (2016) Susan B. Anthony List at 472.5 Since our prior decision
in ODP relied on the Sixth Circuit's holding in Pestrak in directly addressing the
constitutionality of R.C. 3517.21(B)(1), we overrule it as to that particular holding, shifting our
reliance instead to (2016) Susan B. Anthony List and Alvarez.
          {¶ 22} When the trial court rejected appellants' constitutional challenge of R.C.
3517.21(B)(1), it stated that Alvarez and the district court's decision (later affirmed by the
Sixth Circuit Court of Appeals in (2016) Susan B. Anthony List) "show a movement towards
striking down laws banning or placing restrictions on false speech on constitutional grounds."
(Oct. 21, 2014 Decision at 6.) However, the trial court considered its own decision to be so
bound by the Supreme Court of Ohio's holding in In re Judicial Campaign Complaint
Against O'Toole, 141 Ohio St.3d 355, 2014-Ohio-4046, that it misstated the compelling
governmental interest of the Commission, concluding that the content of R.C.3517.21(B)(1)
(preventing candidates from misrepresenting that they already are performing the functions
of an elected office when they are not elected) was the state's compelling governmental
interest. Under this premise, it is not surprising that the trial court found R.C. 3517.21(B)(1)

5   (2016) Susan B. Anthony List at 472:
                  ("Permitting the government to decree this speech to be a criminal offense * * *
                  would endorse government authority to compile a list of subjects about which
                  false statements are punishable. That governmental power has no clear
                  limiting principle."); [Alvarez] at 2553 (Breyer, J., concurring in the
                  judgment) ("[T]he pervasiveness of false statements, made for better or for
                  worse motives, made thoughtlessly or deliberately, made with or without
                  accompanying harm, provides a weapon to a government broadly empowered
                  to prosecute falsity without more. And those who are unpopular may fear that
                  the government will use that weapon selectively * * *").
                                                                                             13
No. 14AP-929
to be narrowly tailored to serve such a state interest. We address the trial court's decision
under both plenary review of issues of law in an administrative appeal and on de novo review
on cross-motions for summary judgment. We also distinguish the differing compelling
interests as expressed in the nonjudicial context of (2016) Susan B. Anthony List from that
stated within the judicial campaign context of O'Toole as stated by the Supreme Court, along
with discussion of the narrowness of regulations to protect them.
      2. The State's Compelling Interest in Regulating Political Speech
      {¶ 23} The Sixth Circuit Court of Appeals in (2016) Susan B. Anthony List recognized
the State's compelling interest in enacting and administering R.C. 3517.21(B)(9) and (10).

             Here, Ohio's interests in preserving the integrity of its elections,
             protecting "voters from confusion and undue influence," and
             "ensuring that an individual's right to vote is not undermined by
             fraud in the election process" are compelling. Burson v. Freeman,
             504 U.S. 191, 199, 112 S. Ct. 1846, 119 L. Ed. 2d 5 (1992) (plurality
             opinion); see also McIntyre [v. Ohio Elections Comm., 514 U.S.
             334,] 349 [(1995)] (Ohio's interest in preventing fraud and libel
             "carries special weight during election campaigns when false
             statements, if credited, may have serious adverse consequences
             for the public at large."), id. at 379 (Scalia, J., dissenting). ("[N]o
             justification for regulation is more compelling than protection of
             the electoral process. Other rights, even the most basic, are
             illusory if the right to vote is undermined." (internal quotation
             marks and citation omitted)).

(Emphasis added.) (2016) Susan B. Anthony List at 473-74. This is same interest as in
appellants' case concerning R.C. 3517.21(B)(1).
      {¶ 24} In O'Toole, the Supreme Court's stated compelling interest goes beyond
protecting the integrity of elections of even judicial elections—more broadly, the State's
interest is in public confidence in the judiciary. O'Toole at ¶ 53. In O'Toole, the Supreme
Court upheld the constitutionality of part of its rule punishing judicial candidates for
uttering false statements in campaigns by recognizing and specifically distinguishing the
compelling state interests between nonjudicial and judicial elections.

             The Code of Judicial Conduct as a whole is premised on our
             recognition that the judicial branch of government differs from
             the legislative and executive branches of government in
             fundamental ways. "Unlike the other branches of government,
             the authority of the judiciary turns almost exclusively on its
                                                                                               14
No. 14AP-929
              credibility and the respect warranted by its rulings." Carey v.
              Wolnitzek, 614 F.3d 189, 194 (6th Cir.2010).

O'Toole at ¶ 22. In sanctioning the former judge in O'Toole for using the title "judge" when
she was not currently a judge, the Supreme Court explicitly described its compelling interest
as avoiding injury to the judiciary and the public's confidence in an independent judiciary:

              Ohio has a compelling interest in promoting and maintaining an
              independent judiciary, ensuring public confidence in the
              independence, impartiality, integrity, and competence of
              judges, and ensuring that the conduct of judicial candidates
              furthers, rather than impairs, these interests. There is every
              reason to expect and insist that [judicial] candidates will be
              truthful in their campaign speech when they are seeking a
              judicial position.

(Emphasis added.) Id. at ¶ 29.

              This intentional misrepresentation is not protected speech under
              the First Amendment. By repeatedly calling herself a judge when
              she was not, O'Toole undermined public confidence in the
              judiciary as a whole. Such misconduct injures both the public
              and the judiciary from the moment the lie is uttered, and that
              injury cannot be undone with corrective speech. Under the
              circumstances, we perceive no constitutional infirmity in the
              commission's application of Jud.Cond.R. 4.3 to this conduct.

(Emphasis added.) Id. at ¶ 53.
       {¶ 25} It is notable that the Ohio Code of Judicial Conduct contains within its canons,
Canon 4, governing judicial campaigns, while other canons within the same Code govern
judges' actions generally, whether or not they are engaged in an election. Because judicial
campaigns are viewed in Ohio as an extension of judicial conduct and not separate from it,
the Supreme Court of Ohiorejected the application of Alvarez, stating the following:

              Alvarez does not consider whether the state can ever have a
              compelling interest in restricting false speech solely on the basis
              that it is false so that such prohibition could withstand strict
              scrutiny.

              We determine that neither [Republican Party of Minnesota v.
              White, 536 U.S. 765, (2002)] nor Alvarez forces us to reject the
              compelling interests identified in our Code of Judicial Conduct as
              justification for its regulation of certain speech.
                                                                                               15
No. 14AP-929
O'Toole at ¶ 28-29. In rejecting the application of Alvarez in then former Judge O'Toole's
case, the Supreme Court found that judicial campaigns have more to do with public
confidence in the judiciary than the integrity of Ohio's election process. The Supreme Court
not only found the State's interest to be compelling, but it also found at least a part of the
regulatory scheme within Canon 4 of the Code of Judicial Conduct to be narrowly tailored to
protect the compelling interest so as to withstand strict scrutiny. O'Toole at ¶ 28. As such,
the Supreme Court's rejection of Alvarez in O'Toole, freed the trial court to consider rather
than deny the application of Alvarez in appellants' case, since the State's compelling interests
between judicial and nonjudicial elections were explicitly stated in O'Toole not to be the
same.
        {¶ 26} More importantly, the Sixth Circuit Court of Appeals in (2016) Susan B.
Anthony List used the Alvarez opinion to unbind itself from its prior Pestrak holding
concerning the predecessor statute to R.C. 3517.21. Accordingly, (2016) Susan B. Anthony
List persuades us that the trial court could and should have applied Alvarez and not O'Toole
in deciding appellants' appeal and declaratory judgment action in analyzing the
constitutionality of R.C. 3517.21(B). Accordingly, we apply Alvarez as did the Sixth Circuit in
(2016) Susan B. Anthony List in determining the related issues of the constitutionality of R.C.
3517.21(B)(1).
        3. Narrowness of Content Regulation of Protected Political Expression
        {¶ 27} "To survive strict scrutiny * * * a State must do more than assert a compelling
state interest—it must demonstrate that its law is necessary to serve the asserted interest."
Burson v. Freeman, 504 U.S. 191, 199 (1992) (plurality opinion). When strict scrutiny of
content-based regulation is required, the regulation is presumed unconstitutional, and the
government must show that the statute is the least restrictive means among available,
effective alternatives of furthering the asserted compelling state interest.           Brown v.
Entertainment Merchants Assn., 564 U.S. 786, 799 (2011), citing Reno v. Am. Civ. Liberties
Union, 521 U.S. 844, 874 (1997) and United States v. Playboy Entertainment Group, Inc.,
529 U.S. 803, 813 (2000).
        {¶ 28} The Sixth Circuit Court of Appeals found concerning R.C. 3517.21(B)(9) and
(10) in (2016) Susan B. Anthony List that, "Ohio's laws do not meet the second requirement:
being narrowly tailored to protect the integrity of Ohio's elections. Thus, this is not such a
'rare case' that survives strict scrutiny." Id. at 474. The Sixth Circuit found that, "Ohio's laws
                                                                                                                16
No. 14AP-929
do not pass constitutional muster because they are not narrowly tailored in their (1) timing,
(2) lack of a screening process for frivolous complaints, (3) application to non-material
statements, (4) application to commercial intermediaries, and (5) over-inclusiveness and
under-inclusiveness." Id. at 474. Again, noting the trial court's reliance on O'Toole, the
Commission's processes to adjudicate a complaint under Title 35 of the Ohio Revised Code
differ from those under Canon 4 of the Code of Judicial Conduct and the Rules for
Governance of the Courts of the Supreme Court of Ohio.6 However, both the Supreme Court
in O'Toole and the Sixth Circuit in (2016) Susan B. Anthony List hold that whatever the
process, the regulatory scheme must be narrowly tailored or be the "least restrictive" to
achieve the State's compelling interest.

                 The rule must also be shown to be "the least restrictive means
                 among available, effective alternatives" of furthering that interest.
                 Reno v. Am. Civil Liberties Union, 521 U.S. 844, 874, 117 S. Ct.
                 2329, 138 L. Ed. 2d 874 (1997); United States v. Playboy
                 Entertainment Group, Inc., 529 U.S. 803, 813, 120 S.Ct. 1878,
                 146 L.Ed.2d 865 (2000).

O'Toole at ¶ 20. "Ohio's laws do not pass constitutional muster because they are not narrowly
tailored." (2016) Susan B. Anthony List at 474.
        {¶ 29} Having recognized that, despite the fact that both R.C. 3517.21(B)(1) and
Jud.Cond.R. 4.3(A) prohibit using the title of an office that the candidate does not currently
hold (with one exception in R.C. 3517.21(B)(1), concerning the use of the word, "re-elect"),7
the compelling state interests underlying these two similar content-based regulations differ.
Thus, where appropriate, we compare the regulatory schemas of the Commission with that of
the Supreme Court of Ohio, acknowledging the processes do differ in form and substance,
because each is aimed at accomplishing differing state interests, yet they share the same need



6 For instance, the rules of procedure of the Ohio Board of Professional Conduct require that a complaint filed

before the board remain confidential unless and until probable cause is found, and specifically, that the board's
deliberations are confidential, including its report, until it is filed with the Supreme Court of Ohio. See Gov.Bar
R. V(1)(H), (8)(A)(1), and (8)(B)(2). Conversely, the Commission's process is a completely public process,
including the Commission's deliberations. Ohio Adm.Code 3517-1-12.

7 We note that the portion of the statute, concerning the use of the term "re-elect" is permitted, for example, for

those candidates who previously have been elected Ashtabula County treasurer but have left office and wish to
return to office. If such a candidate runs against the incumbent who currently holds that office, both candidates
are permitted by the statute to use "re-elect" when running for the same office because that is a true statement by
each.
                                                                                           17
No. 14AP-929
for narrowly tailored state regulation to protect them. Since Magda's election is nonjudicial,
we apply the legal and constitutional tests in (2016) Susan B. Anthony List.
         {¶ 30} In (2016) Susan B. Anthony List, the Sixth Circuit Court of Appeals affirmed
the district court's decision and succinctly stated the problems with the Commission's
statutory procedures, citing timing, lack of a screening process for frivolous complaints, the
law's application to non-material statements, its application to commercial intermediaries
and its over-inclusiveness and under-inclusiveness. (2016) Susan B. Anthony List at 474. As
to timing, the Sixth Circuit stated as follows:

               First, the timing of Ohio's administrative process does not
               necessarily promote fair elections. While the laws provide an
               expedited timeline for complaints filed within a certain number
               of days before an election, complaints filed outside this timeframe
               are free to linger for six months. Ohio Rev. Code §§
               3517.154(A)(2)(a), 3517.155, 3517.156(B)(1). Even when a
               complaint is expedited, there is no guarantee the administrative
               or criminal proceedings will conclude before the election or
               within time for the candidate's campaign to recover from any
               false information that was disseminated. Indeed, candidates
               filing complaints against their political opponents count on the
               fact that "an ultimate decision on the merits will be deferred until
               after the relevant election." Driehaus, 134 S. Ct. at 2346 (quoting
               Br. of Amicus Curiae Ohio Att'y Gen. Michael DeWine in Supp. of
               Neither Party (filed U.S. Mar. 3, 2014) (No. 13-193), 2014 U.S. S.
               Ct. Briefs LEXIS 891, 2014 WL 880938, at *14-15 ("DeWine
               Amicus Br.")). A final finding that occurs after the election does
               not preserve the integrity of the election. On the other hand, in
               many cases, "a preelection probable-cause finding . . . itself may
               be viewed [by the electorate] as a sanction by the State,"
               Driehaus, 134 S. Ct. at 2346 (quoting DeWine Amicus Br., 2014
               U.S. S. Ct. Briefs LEXIS 891, 2014 WL 880938, at ¶ 13), that
               "triggers 'profound' political damage, even before a final
               [Commission] adjudication," Ohio Elections Comm'n, 45 F. Supp.
               3d at 772 (quoting DeWine Amicus Br., 2014 U.S. S. Ct. Briefs
               LEXIS 891, 2014 WL 880938, at *6). The timing of Ohio's
               process is not narrowly tailored to promote fair elections.

(2016)     Susan B. Anthony List at 474.          Thus, the inherent timing problems with the
Commission's statutory and regulatory processes may actually hinder fair elections.
         {¶ 31} Concerning lack of a screening process for frivolous complaints, the Sixth
Circuit Court of Appeals in (2016) Susan B. Anthony List said:
                                                                                           18
No. 14AP-929
             Ohio fails to screen out frivolous complaints prior to a probable
             cause hearing. See Ohio Rev. Code § 3517.154(A)(1). While this
             permits a panel of the Commission to review and reach a
             probable cause conclusion on complaints as quickly as possible, it
             also provides frivolous complainants an audience and requires
             purported violators to respond to a potentially frivolous
             complaint. "Because the universe of potential complainants is not
             restricted to state officials who are constrained by explicit
             guidelines or ethical obligations, there is a real risk of complaints
             from, for example, political opponents." Driehaus, 134 S. Ct. at
             2345; see also Ohio Rev. Code §§ 3517.21(C), 3517.153. There is
             no process for screening out frivolous complaints or complaints
             that, on their face, only complain of non-actionable statements,
             such as opinions. See Ohio Rev. Code § 3517.154(A)(1). Indeed,
             some complainants use the law's process "to gain a campaign
             advantage without ever having to prove the falsity of a statement
             . . . tim[ing] their submissions to achieve maximum disruption
             . . . forc[ing political opponents] to divert significant time and
             resources . . . in the crucial days leading up to an election."
             Driehaus, 134 S. Ct. at 2346 (quoting DeWine Amicus Br., 2014
             U.S. S. Ct. Briefs LEXIS 891, 2014 WL 880938, at ¶ 7, ¶ 14-15).

Id. at 474-475. We agree that this applies to complaints made pursuant to R.C. 3517.21(B)(1).
We also note that, in comparing the Supreme Court's analysis of a similar judicial campaign
regulation in O'Toole, its regulatory scheme is more narrowly tailored in respect of frivolous
complaints. Matters before a three-member probable cause hearing panel of the Board of
Professional Conduct of the Ohio Supreme Court may be dismissed in their entirety by a
unanimous panel vote before the matter is ever subject to public disclosure or scrutiny.
Gov.Bar R. V(12)(G); c.f. Ohio Adm.Code 3517-1-10(D) and (E). Conversely, for nonjudicial
campaigns such as Magda's, Ohio Adm.Code 3517-1-01(D) and (E) provide as follows:

             (D) At the [Commission] probable cause panel meeting:

             (1) The panel shall not hear arguments, receive evidence or take
             testimony unless:

             (a) All parties (whether pro se or through counsel) have filed a
             stipulation agreeing to such procedure and a majority of panel
             members, in their sole discretion, agree to do so; or

             (b) Any panel member wishes to request specific information
             which will aid in a proper determination of the matter.
                                                                                          19
No. 14AP-929
             (2) The panel will review the complaint and any additional
             information which may be presented to it and receive any
             recommendation from counsel.

             (3) After a review of all information available at the meeting, the
             panel shall:

             (a) Dismiss the matter, or any part thereof:

             (i) If the panel finds that there is no probable cause;

             (ii) Upon request of the complainant; or

             (iii) If commission jurisdiction is not found; or

             (b) Find that there is sufficient probable cause and refer the
             complaint to the full commission for further consideration; or

             (c) Find that the evidence is insufficient for the panel to make a
             determination and request that an investigatory attorney be
             appointed. Such investigatory attorney shall be selected by the
             staff attorney to the commission upon recommendation by the
             chair and vice-chair of the commission. If such request is made,
             the panel shall also refer the matter for a timely hearing before
             the full commission.

             (E) The full commission shall hear the complaint not later than
             ten business days after referral by the panel unless there is good
             cause for the matter to be continued consistent with paragraph
             (B) of rule 3517-1-06 of the Administrative Code. Said hearing
             shall be held in the manner outline in rule 3517-1-11 of the
             Administrative Code.

(Emphasis added.)
      {¶ 32} The Rules for Government of the Bar further the interest of the Supreme Court
of Ohio in protecting the integrity of the judiciary by preventing candidates for judge from
being subjected to frivolous complaints before the public.       Conversely, the rules of the
Commission hazard the churning of frivolous complaints against nonjudicial candidates in a
process displayed at a public probable cause hearing. Commission rules allow this to occur
potentially without the opportunity for the accused candidate to speak in his or her own
defense, even if both parties agree to it, unless a commission fiat is exercised to allow it.
Decisions to deny or punish free speech at the probable cause stage are based on
"information available at the meeting." Ohio Adm.Code 3517-1-01(D) and (E).
                                                                                                             20
No. 14AP-929
        {¶ 33} The Sixth Circuit Court of Appeals in (2016) Susan B. Anthony List further
noted that "Ohio's laws apply to all false statements, including non-material statements. See
Ohio Rev. Code § 3517.21(B)(9)-(10)," including false statements made "outside the political
arena—so long as the statement is 'designed to promote the election, nomination, or defeat of
the candidate,' and is made in broadly defined 'campaign materials.' See Ohio Rev. Code §
3517.21(B)(10)." (Emphasis added.) (2016) Susan B. Anthony List at 475. The Sixth Circuit
stated that, "[p]enalizing non-material statements, particularly those made outside the
political arena, is not narrowly tailored to preserve fair elections." Id. We agree and apply
that rationale to R.C. 3517.21(B)(1). In doing so, we observe that the trial court's review of the
companion Scarmack appeal resulted in distinguishing her case from Magda's, even though
Scarmack was found by the Commission to have violated the statute in the context of a single
Facebook post.
        {¶ 34} The Sixth Circuit Court of Appeals recognized that R.C. 3517.21(B)(1) applies to
"anyone who advertises, 'post[s], publish[es], circulate[s], distribute[s], or otherwise
disseminate[s]' false political speech. See Ohio Rev. Code § 3517.21(B)(10)." (2016) Susan B.
Anthony List at 475.          Recognizing that this broad prohibition applies to "commercial
intermediates," the Sixth Circuit stated that "conducting hearings against or prosecuting a
billboard company executive, who was simply the messenger, is not narrowly tailored to
preserve fair elections." Id. We also agree, and we note that Magda's husband, Steve Magda,
while not a billboard company executive, now stands to have on his "record" a finding against
him by the Commission, affecting his activities in future campaigns and permitting the
Commission to punish him more severely for a subsequent First Amendment offense, and he
was not even the candidate. See Ohio Adm.Code 3517-1-14(B)(5)(a).8
        {¶ 35} Finally, the Sixth Circuit Court of Appeals found Ohio's false statement
statutory scheme as contained in R.C. 3517.21(B)(9) and (10) to be "both over-inclusive and
underinclusive," examining the pitfalls and weaknesses of the Commission's processes in
"promoting fair elections." (2016) Susan B. Anthony List at 475.

                At the same time, the law may not timely penalize those who
                violate it, nor does it provide for campaigns that are the victim of

8 "In determining the amount of a fine and whether to impose the maximum or minimum penalty allowable,
the commission shall take into consideration, but shall not be controlled by, the following: (a) Prior violations
of Title XXXV of the Revised Code by the party before the commission." Ohio Adm.Code 3517-1-14(B)(5)(a)
                                                                                            21
No. 14AP-929
              potentially damaging false statements. "[A] law cannot be
              regarded as protecting an interest of the highest order, and thus
              as justifying a restriction on truthful speech, when it leaves
              appreciable damage to that supposedly vital interest
              unprohibited." Reed [v. Town of Gilbert, _ U.S. _, 135 S.Ct. 2218,
              2232(2015)] (internal quotation marks and citation omitted).
              Though Ohio's interests "are assuredly legitimate, we are not
              persuaded that they justify [such an] extremely broad
              prohibition." McIntyre, 514 U.S. at 351. Indeed, courts have
              consistently erred on the side of permitting more political speech
              than less. See, e.g., Alvarez, 132 S. Ct. at 2550.

              ***

              Such glaring oversteps are not narrowly tailored to preserve
              fair elections.

              Other courts to evaluate similar laws post-Alvarez have reached
              the same conclusion.

(Emphasis added.) Id. at 475-76. Like the Sixth Circuit, we look to Alvarez in finding the
law's enforcement mechanism too broad to address the State's compelling interest:

              [T]there remains a risk of chilling that is not completely
              eliminated by mens rea requirements; a speaker might still be
              worried about being prosecuted for a careless false statement,
              even if he does not have the intent required to render him liable.
              And so the prohibition may be applied where it should not be
              applied, for example, to bar stool braggadocio or, in the political
              arena, subtly but selectively to speakers that the Government
              does not like.

(Emphasis omitted.) Alvarez at 2555. Steve Magda admittedly did not realize he could not
simply state his wife's name on campaign literature with the title of the office she sought
without qualifying it with more language. On its face and with particular application to the
appellants' situation, R.C. 3517.21(B)(1) is overbroad and unconstitutional. R.C. 3517.21(B)(1)
represents a broad-sweeping effort to control the election process beyond what is necessary
to achieve election integrity. The Commission has not presented sufficient evidence that R.C.
3517.21(B)(1) is actually needed to achieve this aim or even that it does achieve this aim,
beyond what counterspeech may feasibly remedy.          In this instance, the statements on
appellants' campaign materials could have been debunked readily and obviously with the
counterstatement that Magda was not and has never been the Ashtabula County treasurer.
                                                                                            22
No. 14AP-929
       {¶ 36} "A statute which, in the claimed interest of free and honest elections, curtails
the very freedoms that make possible exercise of the franchise by an informed and thinking
electorate, and does this by * * * serving as a prior restraint upon expression not in fact
forbidden as well as upon what is, cannot be squared with the First Amendment." United
States v. Congress of Indus. Orgs., 335 U.S. 106, 155 (1948) (Rutledge J., concurring), quoted
in Commonwealth v. Lucas, 472 Mass. 387, 402 (2015). The fact that anyone may file a
complaint, for what ultimately could be punished as a crime, poses the further risk that an
individual unbound by ethical restrictions imposed on government officials might file a
meritless application at a crucial time and divert the attention of an entire campaign from the
meritorious task of supporting or defeating a candidate or question. Lucas at 404; 281 Care
Commt. v. Arneson, 766 F.3d 774, 790 (8th Cir.2014).
       {¶ 37} R.C. 3517.21(B)(1) created an undue burden of litigation for Magda, her
husband, and her campaign. It is the same burden that attends the defense of a false
statement charge brought under subsections (B)(9) and (10) of R.C. 3517.21. In light of the
Sixth Circuit Court of Appeals' opinion in (2016) Susan B. Anthony List adopting the
rationale of Alvarez, we conclude that R.C. 3517.21(B)(1) does not satisfy strict scrutiny. See
Alvarez at 2551; (2016) Susan B. Anthony List at 474. We find that R.C. 3517.21(B)(1) is
more burdensome than necessary to accomplish the State's asserted objectives and is not
narrowly tailored to serve the State's compelling interest in protecting the integrity of Ohio
elections. R.C. 3517.21(B)(1) is therefore unconstitutional on its face. Appellants' first and
second assignments of error are sustained.
       4. Permanent Injunction Against Enforcement of R.C. 3517.21(B)(1) on
          Grounds of Unconstitutionality
       {¶ 38} Since R.C. 3517.21(B)(1) is an excessive restriction on the freedom of speech
guaranteed under the First and Fourteenth Amendments of the United States Constitution,
enforcement of the statute should be permanently enjoined. "Injunctive relief is warranted
when a statute is unconstitutional, enforcement will infringe upon constitutional rights and
cause irreparable harm, and there is no adequate remedy at law." United Auto Workers
Local Union 1112 v. Philomena, 121 Ohio App.3d 760, 781 (10th Dist.1998), citing Olds v.
Klotz, 131 Ohio St. 447 (1936), paragraph two of the syllabus. A finding that a constitutional
right has been threatened or impaired mandates a finding of irreparable injury as well.
Bonnell v. Lorenzo, 241 F.3d 800, 809 (6th Cir.2001), citing Elrod v. Burns, 427 U.S. 347,
                                                                                            23
No. 14AP-929
373 (1976). Having sustained appellants' first and second assignments of error, we hold that
the granting of an injunction against the enforcement of the statute is warranted.
V. CONCLUSION
       {¶ 39} For the foregoing reasons, we overrule appellants' third assignment of error
and sustain appellants' first and second assignments of error.          Notwithstanding our
conclusion with respect to the third assignment of error, that appellants violated the statute,
the Commission's order finding a violation of R.C. 3517.21(B)(1) must be vacated since we
have found that statute to be unconstitutional. We reverse this matter with instructions for
entry of judgment for appellants on the amended complaint, declaring R.C. 3517.21(B)(1) to
be unconstitutional on its face and that enforcement of this subsection must be enjoined, and
hereby remanding this cause for any further proceedings consistent with this decision to the
Franklin County Court of Common Pleas.
                                                                       Judgment reversed;
                                                           cause remanded with instructions.

                    DORRIAN, P.J., and LUPER SCHUSTER, J. concur.
                             ________________________